OFFICE   OF THE ATTORNEY       GENERAL    OF TEXAS
                             AUSTIN




Honorable E. A. Hod,+ys
County Auditor
Wllllamson County
Oaorgetown, Texas
Baar Sir:




                                            a.businass  although
                                            tsad'fti in another

                                           on the above     stated
question    has be


                                       queliry as a
                                      justice preoinat
                                    a bualaess although
                                   an&her 3ustios Pre-




                       Ggorgetown, Justloe FrecFnat Ho.
                        married and owns a hose hers and
                      home atte; business hours, his
                  s to be performd   in Justioe Prfminct
             Ho. &, in whloh precinot his plaoe OS busi-
             ness Is looated."
             Artiolss   2927 and 8928, Revlssd   Civil   Statutes,
read   s8 tallows:
Honorable   H. A. Hodges, Page 2



                    *Artiole 2927.     No person &all be ‘&igb
             ble to~any State, county, preoiaot,          or muni%-
             ipal orrloe in this State uhlees ha shall be
             eligible.to    hold offloe    under the Constitution
            of this state, and unless he shall have resided
             in this.State    for the period of twelvd laonthe
            and~Lix:mnths       in the oounty, preolnat,       or
            mmiolpality,      in whioh he offera himelf         a6 a
            candidate,     next preoe.ding any general or 8pe-
            ala1 eleotion,     and shall have been an aotual
            bona fide aitixen of said oounty, preolnot,
            or mmioipallty       for more than six mntha.
            lie person inellgible      to hold oiiioe    &.all
            ever hare his name plaoed upon the ballot             at
            any general or apeoial eleotion,          or at any
            primary eleotion      where oandidates are raleoted
            under~primary elsation       laws or this Gtata;
            and no such insllgible       oaudidats shall ever
            be toted upon, nor have votes oountsd Sor
            him, at any such general,        apeoial,   or prima’ry
            eleotion.
                    “Artlole   2928.   Neither the &rotary
            of State, nor any oounty judge of this State,
            nor anr other authority       authorized to is8u.e
            oertiiloatss,      shall ieeue any certifloatas
            or eleotion      or appointaent to any person
            eleoted or appointed to any oi’floe in this
            State, who 1s not eligible        to bald euoh offio~
            under the Constitution       of this State and under
            the above artlolel.       and the name o? no inelig-
            ible person, under the tinatitution         and law6
            ot.this    Ytats, shall be oertitied      by any
            party, oommlttee, or any authority authorized
            to have the names of oandidates plaoed upon
            the primary ballot8 at any primary eleotion
            in this State;       and the name OS no ineligible
            oandidate under the Constitution         and lnwa of
            this State shall be plaoed upon tho’ballot
            ot any general or epeoial elootlon         by any
            :uthorlty     wbo:oseduty it is to plaar name6 of
            aandidatea upon otfioial       ballotr.*
            Artiole   6879a,   Rsv-leed, Civil   StatUteE,   raado a8 tab
lows:
Honorable   H. A. Hodges, Page 5



                   *Sea. 1.  The duly eleoted oonstable in
            each justioe preoinot having a olty or town
            of less than eight thousand (8,000) population
            aooording to the preoedlag Federal Census may
            appcint one (1) Deputy and no more;     and eaoh
            Justloe Preoinot having a oity or town of
            eight,thousand   (8,000) and le:rs than forty
            thousand (40,000). population aooordlng to the
            preoedlng Federal Census may appoint two (2)
            Deputies and no more;     nnd in eaoh Justioe
            Preoinot having c town or olty of forty
            thousand (40,000) population or more aooord-
            lug to :the reoedlng Federal Census nay ap-
            point 3cive s 5) Deputies and no more, and eaoh
            and every inatanoa said Deputy Constables
            shall quality us requir.ed of Deputy 8herlrft3.
                   Tea.    2.  Men the Constable in eaoh and
            every instanoe uamed and desorlbed in tha pra-
            aediug seotion of this Aot shall desira to
            make appointment OS a Deputy or Deputies, as
            the oasa may be, said Constable shall first
            make written applloation     to the Conmlsaloners~
            aourt or his County showing .that It la naoeu-
            sary for auoh Constable to have the Deputy or
            Deputies requested    i&order   to properly handle
            the business of hi8 office     originating  in the
            Preoinot in which euoh Conetable has been
            eleoted,    giving the name of eaoh proposed ap-
            poiutea;    and lf the Commlssionerr* Court shall
            find that the Qonstable Is in need of the
            Deputy or Deputies requested to handle ths
            business originating    in his Preolnot,   then
            and in that event, and in that ev6,nt only,
            the~Comnissionerel    Court shall approve and oon-
            firm ths appointment of the Deputy or Deputies
            provided by this Act.
                  *Sea. 3.   Aay person who aerve8 as a
            Deputy Coustablb. without the provisions   here-
            of having been oonrplied with relative   to his
            appointment or any Constabls who issues a
            DaputpshSp without the oonssnt and approval
            of the Co:~elssionere* Court shall br fined not
            less than Fifty   Dollars (#SO+OO) nor mare than
            One Thousand Dollars (#.1,000~00)~”
                                                                      -   499


Honorable H. A. Hodges, Page 4



           ite quote iron the oaae of Murray et al v. State,
67 s. 7.. (2) 274, as follows:
                     "Deputy Constables are provided for
             by law and qualify In the same manner aa
             Deputy Sheriffs.        Artidle 6869, Revised
             Civil    Statutes,   1925;    iUtiOle     6809, Ae-
             vised Statutes,      1925, as amended by Aots
             of 1929~ (1st Called Session) ohapter 113
              (Vernon's Annotated Clvii Statutes,            Artl-
             cle
               . .. 6869).   Tb?y  nre  also
                                      - ..      vested   by   law _
             witn some portion or tne sovereign runotions
             of' the government, to be exeroised by thea
             for the benefit of the publio.             They are
             publia offioers      clothed with the power and
             authority of their prinoipals.             wils.on v.
             State, 117 Ter. Cr. Rep. 63, 36 S. W. .(e)
             733."
            In the oase of Brown v. f&seeks, 96 S. Vi. (8) 039, it
was held that the Concuinsioners * Court has no jurlsdiotion     to
add to or take from qualifioatlons     fixed by the Lsgleluture
for oandidatss for office    or oonstable.   Therefore,   It would
naturally   follow that the Commissioners1 Court has no author-
ity to add to or take from the qualifioatlons      rlxed by the
Legislature    for a Deputy Constable.
          Under the above QUOteA Statutes    no person 1s eligi-
ble to any state, oounty, preoinot or munloipal office    unless
he shall have resided in the state for the period of twelve
months and six montha in the oounty, preoinot or aunibipality
in whioh he offers to serve 8~ suoh offioer.
             Artiole  2958, Revised Civil       Statutes,  provides, a-
mong other    things, that the reeidenae        of a married man is
where his    wire resldea.
           You are respectfully     advised that it .is the opinion
of this department/that   a man cannot legally     qualify as a dop-
uty oonstable for a justice     preolnot in whioh he does not re-
side.
Honorsble   IL A. Hodges,   Page 5




            Trusting   that the foregoing   answera your Inquiry,
we remaln

                                            Yours very truly
                                       AT'lVRi?fl GENERALOF !I'EXAS



                                                  Ardell    Williams
                                                           Assistant